Citation Nr: 0530561	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim.  

This case was previously before the Board in September 2004, 
when it was remanded for additional development.  

In June 2004, the veteran testified at a video-teleconference 
hearing before the undersigned.  A copy of the transcript of 
the hearing has been associated with the veteran's claims 
file.  

The September 2005 Written Brief Presentation raised the 
issue of service connection for a generalized anxiety 
disorder.  As this issue has not yet been adjudicated, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for 
PTSD.  

The claims file contains VA examination reports dated in 
October 1999 and January 2004, which indicate that although 
the veteran demonstrates some symptoms of PTSD, he does not 
have PTSD as defined by the relevant diagnostic criteria.  In 
addition, current VA treatment records from 2005 note a 
diagnosis of generalized anxiety disorder, with PTSD to be 
ruled out.  Conversely, the claim file also contains VA 
outpatient treatment records and a VA psychosocial 
examination in March 2001 that provide a diagnosis of PTSD.  
Most of the diagnoses of PTSD noted in the treatment records 
were provided by social workers or nurse practitioners, or 
were carried forward from prior treatment notes, without any 
real confirmation that the diagnostic criteria were met. 

Based upon the conflicting medical evidence, the Board 
concludes that an examination is required to establish 
whether the veteran has a current diagnosis of PTSD, and, if 
so, whether it is related to a verified in-service stressor.

In light of the multiple mental health care professionals who 
have provided the differing diagnoses in this case, the Board 
is of the opinion that an examination by a Board of two 
psychiatrists is necessary to resolve the issue in this case.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons above, this case is REMANDED for the 
following action:

1.  The RO should obtain the 
veteran's treatment records from 
the VA Medical Center in Erie, 
Pennsylvania dating from April 
2005 to the present, and 
associate them with the claims 
file.  

2.  The veteran should then be 
accorded a VA examination by a 
Board of two psychiatrists to 
determine whether the veteran 
suffers from PTSD as a result of 
verified in-service stressors.  
The claims folder and copy of 
this remand must be made 
available to the examiners prior 
to the completion of the 
examination.  The examination 
report should reflect that such a 
review was conducted.  All tests 
and studies deemed necessary 
should be conducted.

(a)  In requesting the 
examination, the RO should 
specifically advise the Board of 
psychiatrists of the verified in-
service stressors.

(b)  The psychiatrists are 
requested to review the claims 
file and examine the veteran.  
The Board of psychiatrists should 
express an opinion as to whether 
the veteran currently suffers 
from PTSD.  If the veteran is 
diagnosed with PTSD, an opinion 
is requested as to whether it is 
due to the verified in-service 
stressor(s) as determined by the 
RO.  

3.  The RO should then 
readjudicate the veteran's claim 
of entitlement to service 
connection for PTSD.  To the 
extent the claim on appeal 
remains denied, the veteran 
should be provided with an SSOC.  
The SSOC must contain notice of 
all relevant actions taken on his 
claim for benefits since the last 
SSOC issued in July 2005.  An 
appropriate period of time should 
be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).
	


                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

